DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 13, and 15-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (“Highly compressible 3D periodic graphene aerogel microlattices”, Nature Communications, 2015, pp. 1-8).
Considering Claims 12, 13, 18, 22:  Zhu et al. teaches a product comprising an aerogel having a honeycomb pattern where the honeycombs comprise channels that extend continuously along the entire length of the aerogel (Fig. 2(f)).
	Zhu et al. teaches that the channels are produced by a three dimensional printing process of the graphene ink that is used to prepare the graphene aerogel (pg. 2).  Zhu et al. does not teach that the inner channel corresponds to an outer wall of a three-dimensional printed template around which the aerogel was formed.  The instant claims do not require the presence of the template in the product, as shown by instant claim 13.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.  The final product would have the same structure if the aerogel is three-dimensionally printed into the desired shape, compared to a process where the aerogel is prepared on a three-dimensionally printed template, where the template is removed.  Both processes result in an aerogel with inner channels within the aerogel.  
Considering Claim 15:  Zhu et al. teaches the aerogel as being made from graphene, and teaches carbonization of the aerogel (Figure 1(c)).  
Considering Claim 16:  Zhu et al. teaches the aerogel forming material as comprising silica/a metal oxide (Figure 1; pg. 7).
Considering Claim 17, 20, and 21:  Zhu et al. teaches a non-uniform structure where the aerogel is printed into a distinct pattern, with areas having no aerogel included in the structure (Fig. 2).  The regions with aerogel having different densities from the regions without aerogel.
Considering Claims 19 and 24:  Zhu et al. teaches the channels as having lengths of greater than 1 micron (Fig. 2f, bar is 1 cm/10,000 microns).
Considering Claim 23:  Zhu et al. teaches an etching step (Figure 1), that results in a microporous structure to the aerogel (Figure 4(d)).  The microstructure would connect the macrochannels of the product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (“Highly compressible 3D periodic graphene aerogel microlattices”, Nature Communications, 2015, pp. 1-8) as applied to claim 12 above.
Considering Claim 25:  Zhu et al. teaches the product of claim 1 as shown above.
	Zhu et al. does not teach the channels as being of different sizes.  However, Zhu et al. teaches that by modifying the structure of the microlattices, the mechanical properties of the product can be modified.  It would have been obvious to a person having ordinary skill in the art to have modified the size of the channels in different portions of the product, and the motivation to do so would have been, to provide extra mechanical support in regions that will be expected to receive more stress.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Considering Claim 14:  The prior art of record does not teach or suggest the claimed product where the template is present in the product with the aerogel.  The closest prior art is Zhu et al. (“Highly compressible 3D periodic graphene aerogel microlattices”, Nature Communications, 2015, pp. 1-8), discussed above.  Zhu et al. uses an alternative method that does not include the use of a template.  As such, it would not have been obvious to add a template to the product produced by Zhu et al.  Therefore, the claimed product including the template is non-obvious over Zhu et al.  

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that the structure of the template imparts structure to the resultant aerogel is not persuasive.  The features upon which the applicant relies are not reflected in the instant claims, which only requires a three-dimensional printed template without any structural features of the printed template being recited.  The instant claims do not require the presence of the template in the product, as shown by instant claim 13.  As the presence of the printed template is not required by the claim, and the claim does not recite any specific features of the printed template that would impact the structure of the aerogel other than the presence of inner channels, wherein the length of some of the channels extends continuously along the entire length of the aerogel, a feature which is taught by Zhu, the claim does not distinguish from the structure of Zhu.  The printed template having the exact dimensions of the channels of Zhu is permitted by the instant claims.
Zhu et al. teaches a product comprising an aerogel having a honeycomb pattern where the honeycombs comprise channels that extend continuously along the entire length of the aerogel (Fig. 2(f)).
	Zhu et al. teaches that the channels are produced by a three dimensional printing process of the graphene ink that is used to prepare the graphene aerogel (pg. 2).  Zhu et al. does not teach that the inner channel corresponds to an outer wall of a three-dimensional printed template around which the aerogel was formed.  The instant claims do not require the presence of the template in the product, as shown by instant claim 13.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.  The final product would have the same structure if the aerogel is three-dimensionally printed into the desired shape, compared to a process where the aerogel is prepared on a three-dimensionally printed template, where the template is removed.  Both processes result in an aerogel with inner channels within the aerogel.  
	B)  The applicant’s argument that silica is not a metal oxide is not persuasive.  During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard.  See MPEP § 2111.  The original specification explicitly defines silica as being a preferred metal oxide (¶0043).  As such, the term metal oxide is being interpreted covering silica, in accordance with the definition of the original specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767